                                  Case 2:21-cv-06467-DOC-JDE Document 14 Filed 08/10/21 Page 1 of 2 Page ID #:69




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         KING MWASI,
                                  11                                                    Case No. 20-03013 EJD (PR)
                                                       Plaintiff,
                                  12                                                    ORDER OF TRANSER
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     D. ROMERO, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff, who is currently confined at San Quentin State Prison, filed a pro se civil
                                  19   rights complaint May 1, 2020. Dkt. No. 1. On September 9, 2020, the Court dismissed the
                                  20   complaint with leave to amend. Dkt. No. 5. When Plaintiff did not file an amended
                                  21   complaint in the time provided, the Court dismissed the matter without prejudice on
                                  22   October 20, 2020. Dkt. No. 7. In the interest of justice, the Court granted Plaintiff’s
                                  23   request to reopen the case on December 9, 2020, and provided him additional time to file
                                  24   an amended complaint. Dkt. No. 10. On March 16, 2021, Plaintiff filed an amended
                                  25   complaint. Dkt. No. 13.
                                  26          In the amended complaint, Plaintiff alleges that his placement in the secu rity
                                  27   housing unit (“SHU”) based on a gang validation violated his constitutional rights. Dkt.
                                  28   No. 13 at 5. The allegations indicate that the related proceedings and SHU placement took
                                  Case 2:21-cv-06467-DOC-JDE Document 14 Filed 08/10/21 Page 2 of 2 Page ID #:70




                                   1   place in Los Angeles County. Id. Because the relevant defendants for Plaintiff’s claims
                                   2   reside in and the acts complained of occurred in Los Angeles County, which lies within the
                                   3   venue of the Western Division for the Central District of California, see 28 U.S.C. § 84(c),
                                   4   venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).
                                   5   Accordingly, this case is TRANSFERRED to the United States District Court for the
                                   6   Central District of California. See 28 U.S.C. § 1406(a).
                                   7            The Clerk shall terminate all pending motions and transfer the entire file to the
                                   8   Western Division for the Central District of California.
                                   9            IT IS SO ORDERED.
                                  10            8/10/2021
                                       Dated: _____________________                        ________________________
                                                                                           EDWARD J. DAVILA
                                  11
                                                                                           United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Transfer
                                  25   PRO-SE\EJD\CR.21\03013Mwasi_transfer (CD)

                                  26

                                  27

                                  28                                                   2
